United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-40163
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RONALD WAYNE ABNEY,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-1250-1
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Ronald Wayne Abney appeals his sentence following his

guilty-plea conviction for transporting illegal aliens for the

purpose of financial gain, in violation of 8 U.S.C. § 1324.

Abney challenges a condition of supervised release set forth in

the written judgment that prohibits him from possessing “any

other dangerous weapon.”    Abney argues that this provision must

be deleted from the written judgment because the district court

did not mention the condition when it orally pronounced sentence.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40163
                               -2-

We find no error in the written judgment.   See United States v.

Torres-Aguilar, 352 F.3d 934, 937-38 (5th Cir. 2003).

     AFFIRMED.